682 S.E.2d 209 (2009)
DAVIS
v.
STATE of NC, et al.
No. 390P08-2.
Supreme Court of North Carolina.
August 27, 2009.
Dion D. Davis, for Davis.
Catherine F. Jordan, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 16th of September 2008 by Plaintiff-Appellant for Petition to Rehear pursuant to N.C.G.S. and State Rules of Appellate Procedure Sec. 7A-32(A)(B)(C):
"Motion Dismissed by order of the Court in conference this the 27th of August 2009."